In an action to recover no-fault medical payments, the plaintiffs New York and Fresbyterian Hospital, as assignee of William Browne, and New York Hospital Medical Center of Queens, as assignee of Amy Kazane, appeal from an order of the Supreme Court, Nassau County (Feinman, J.), dated July 15, 2005, which granted the defendant’s motion to vacate a judgment of the same court entered March 11, 2005, upon its failure to appear or answer the complaint, and for leave to serve a late answer.
Ordered that the order is affirmed, with costs.
To vacate its default, the defendant was required to demonstrate both a reasonable excuse for the default and a meritorious defense (see CPLR 5015 [a] [1]; Hospital for Joint Diseases v Dollar Rent A Car, 25, AD3d 534 [2006]; Hospital for Joint Diseases v ELRAC, Inc., 11 AD3d 432 [2004]). The defendant made that showing. Accordingly, the Supreme Court providently exercised its discretion in granting the defendant’s motion to vacate the judgment entered upon its failure to appear or answer the complaint, and for leave to interpose a late answer. Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.